PER CURIAM:
William Quehl appeals his conviction following a jury trial for the class B felony of driving while intoxicated, *881section 577.010, RSMo Cum. Supp. 2010, and sentence of eight years imprisonment. He contends that the trial court erred in overruling his motion to suppress and admitting at trial evidence of his blood alcohol content because the State failed to show the existence of exigent circumstances to draw his blood without a warrant following his refusal. Because a published opinion would have no precedential value, a memorandum has been provided to the parties. The conviction is affirmed. Rule 30.25(b).